Citation Nr: 0803608	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  00-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Timeliness of a substantive appeal from a September 1998 
rating decision denying service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
of appeal has been previously before the Board on several 
occasions, most recently in March 2005 and September 2005.  
In March 2005, the Board reopened the low back disability 
issue and the remanded the issue to the RO; the Board also 
denied the appeal contending that a timely substantive appeal 
was filed from a September 1998 RO rating decision.  In 
September 2005, the Board denied entitlement to service 
connection for a low back disability.

The veteran has appealed this entire matter to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2007, the Court issued an Order and a Memorandum 
Decision which set aside the March 2005 and September 2005 
Board decisions; the matters were remanded for further 
adjudication consistent with the Court's Memorandum Decision.

The veteran testified at a Board videoconference hearing in 
October 2004.  In December 2007, the veteran's attorney 
requested to be scheduled for another Board videoconference 
hearing.  As discussed below, the Board finds that the 
circumstances of this case are such that it is reasonable to 
grant the request for a  new hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received at the Board in December 2007, the 
appellant requested a Board videoconference hearing to be 
conducted at the RO.  The veteran has previously testified at 
a Board videoconference hearing associated with this appeal 
in October 2004.  The Board acknowledges the provisions of 
38 C.F.R. § 20.1304, and notes that the veteran and his 
representative have not expressly presented a motion showing 
good cause to be granted a second hearing in this appeal.  
However, the Board believes it is reasonable to exercise 
discretion in this case and observe good cause for granting 
the veteran's request for a new hearing in this case.  There 
have been significant developments in this case since the 
October 2004 videoconference hearing.  Two Board decisions 
have been issued since the previous hearing, including a 
decision which found that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a low back disability.  The September 2007 
Court order set aside the Board decisions, but the Board 
believes it is reasonable to find that the complexities of 
this appeal have evolved somewhat in the time since the 
veteran's prior videoconference hearing, more than three 
years ago.

Under these circumstances, in consideration of the 
developments and complexities associated with this case, the 
Board believes that it is appropriate to grant the veteran's 
request for a new videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing at the RO, 
in connection with his appeal.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



